PER CURIAM.
Suit on two checks returned due to insufficient funds. The checks, payable to third party defendant, were written by defendant with knowledge that his account did not have sufficient funds to cover them. Plaintiff cashed the checks for third party defendant. Pleading failure of consideration for the checks, defendant joined third party defendant. The Newton County Circuit Court entered judgment for plaintiff against defendant and for defendant against third party defendant.
Defendant claims the judgment is against the weight of the evidence and alleges the court abused its discretion in overruling his motion for new trial and failing to grant a new trial based on newly discovered evidence.
We have read the transcript and the briefs of the parties and examined the exhibits. The judgment is not against the weight of the evidence, and there is substantial evidence to support it. We do not find any abuse of discretion or erroneous declaration or application of law. An extended opinion would have no precedential value.
The judgment is affirmed pursuant to Rule 84.16(b).
All concur.